UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6637




In Re:   CARLTON PAIGE,




                                                        Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   June 13, 2005                  Decided:   July 5, 2005



Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Carlton Paige, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlton Paige, a District of Columbia Code offender whose

parole supervision was revoked, petitions for writ of mandamus

against the United States Parole Commission (the Commission).      He

seeks to have this court compel the Commission to follows its Rules

and Procedures Manual, thereby vacating its parole revocation

decision against Paige and convening a new parole revocation

hearing.    Paige also moves to proceed in forma pauperis.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.      In re: First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).      Further, mandamus is a

drastic remedy and should be used only in extraordinary situations.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1979).     Mandamus may not be used

as a substitute for appeal.      See In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Paige is not available by way of

mandamus.    Nor has Paige established an indisputable right to the

relief sought.    Accordingly, although we grant Paige’s motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                      PETITION DENIED


                                 - 2 -